RESTRICTED SHARE AWARD AGREEMENT

UNDER THE GABLES RESIDENTIAL TRUST FOURTH AMENDED AND RESTATED
1994 SHARE OPTION AND INCENTIVE PLAN

 

Name of Grantee:                     Greg Iglehart
Number of Shares:                    1,136
Purchase Price per Share:          $.01 (i.e., par value)
Grant Date:                               May 24, 2002
Final Acceptance Date:             July 23, 2002 (60 days after Grant Date)


Pursuant to Gables Residential Trust Fourth Amended and Restated 1994 Share
Option and Incentive Plan (as the same may be hereafter amended, the "Plan"),
and in accordance with authority granted to the undersigned officer pursuant to
a duly adopted resolution of the Committee (as defined in Section 2 of the
Plan), Gables Residential Trust (the "Company") hereby grants a Restricted Share
Award (an "Award") to the Grantee named above.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by signing and delivering
to the Company a copy of this Award Agreement.

2. Issuance of Shares. The Company shall issue the number of Shares set forth
above (the "Shares") promptly after payment by the Grantee to the Company in
cash or by check or other instrument acceptable to the Committee of the Purchase
Price per Share times the number of Shares to be accepted. Upon payment for
Shares by the Grantee, (i) certificates evidencing the Shares that vest
immediately pursuant to Paragraph 4 shall be issued in the name of the Grantee
and delivered to the Grantee, (ii) certificates evidencing the remaining
Restricted Shares, as set forth in Paragraph 3 and Paragraph 4, shall be issued
in the name of the Grantee but delivered to the Company to hold for the benefit
of the Grantee, and (iii) the Grantee's name shall be entered as the shareholder
of record on the books of the Company with respect to all of the Shares.
Thereupon, the Grantee shall have all the rights of a shareholder with respect
to the Shares, including voting and dividend rights, subject, however, to the
restri ctions and conditions specified in Paragraph 3 below.

3. Restrictions and Conditions. 

       (a) As set forth in Paragraph 4, upon receipt of Shares hereunder,
three-fourths of such Shares shall be Restricted Shares that are subject to the
restrictions set forth in this Paragraph 3. Such Shares shall remain Restricted
Shares until such Shares vest pursuant to this Paragraph 3 or Paragraph 4. The
balance of such Shares are unrestricted and shall be deemed vested on the date
of issuance.

       (b) As set forth in Paragraph 2, the certificates representing the
Restricted Shares shall be held by the Company for the benefit of the Grantee
until such time that such shares vest pursuant to this Paragraph 3 or Paragraph
4. Upon each such vesting date, the Company shall promptly deliver to the
Grantee a certificate representing the number of Shares that vest as of such
date. The Company may staple or clip a legend, to the effect set forth in
Exhibit A hereto, to the certificates representing the Restricted Shares while
the Company has possession of such certificates.

       (c) Restricted Shares granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

       (d) If, prior to vesting of the Restricted Shares granted herein, the
Grantee's employment with the Company and its Subsidiaries is voluntarily or
involuntarily terminated, the Company shall have the right to repurchase from
the Grantee or the Grantee's legal representative any unvested Restricted Shares
held by the Company for the benefit of the Grantee at the time of such
termination. Any Restricted Shares so purchased by the Company shall be
purchased for their original purchase price set forth above. The Company must
exercise such right of repurchase by written notice to the Grantee or the
Grantee's legal representative not later than 90 days following such termination
of employment. In the event such right of repurchase is not exercised, all such
Restricted Shares shall vest.

4. Vesting of Restricted Shares.

       (a) Upon issuance of the Shares in accordance with Paragraph 2,
155"CERT1" of such Shares (such amount being equal to one-fourth of the total
number of Shares granted herein) shall be immediately vested and unrestricted,
and the remainder shall be restricted and shall vest in accordance with the
following schedule:


Vesting Date

Fraction of
Restricted Shares Vesting Number of
Restricted Shares Vesting January 1, 2003 1/4 of Total Shares 284 January 1,
2004 1/4 of Total Shares 284 January 1, 2005 1/4 of Total Shares 284


provided, however, that the Committee may at any time accelerate, waive or,
subject to Section 10 of the Plan, amend the vesting schedule specified in this
Paragraph 4. Subsequent to any Vesting Date or Dates set forth above, the Shares
on which all restrictions and conditions have lapsed shall no longer be deemed
Restricted Shares.

(b) If (i) the Grantee's employment with the Company and its Subsidiaries is
involuntarily terminated due to death or Disability (as defined in Section 1 of
the Plan), or (ii) there is a Change of Control of the Company (as defined in
Section 12 of the Plan), any restrictions and conditions on Restricted Shares
shall be deemed waived by the Committee and such shares shall automatically
become fully vested.

5. Dividends. Dividends on Restricted Shares shall be paid immediately to the
Grantee.

6. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan unless a different meaning is specified herein.

7. Transferability. This Agreement is personal to the Grantee, is
non-assignable, and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

8. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any federal, state and local taxes required by law to be withheld on
account of such taxable event.

9. Miscellaneous.

       (a) Notice hereunder shall be given to the Company at its principal place
of business and shall be given to the Grantee at the address set forth below or,
in either case, at such other address as one party may subsequently furnish to
the other party in writing.

       (b) This Agreement does not confer upon the Grantee any rights with
respect to continuance of employment by the Company or any Subsidiary.

       (c) Pursuant to Section 10 of the Plan, the Committee may, at any time,
amend or cancel any portion of this Award, but no such action may be taken which
adversely affects the Grantee's rights under this Agreement without the
Grantee's consent.


GABLES RESIDENTIAL TRUST



By:  /s/  Chris D. Wheeler       
Chris D. Wheeler
Chief Executive Officer



 

 

 

 

 

 




















The foregoing Agreement is hereby accepted and the terms and conditions thereof
agreed to by the undersigned.


Dated:       June 30, 2002                                                  
                                               

                /s/ Greg
Iglehart                                                  
             Grantee's signature


Grantee's name and address:


______________________________________


______________________________________ 


______________________________________ 


______________________________________ 




Receipt of Certificates by Grantee


284 Shares;    June 30, 2002                  (date);   /s/ G.I.        
(initials)


284 Shares; _____________________ (date); __________ (initials)


284 Shares; _____________________ (date); __________ (initials)


284 Shares; _____________________ (date); __________ (initials) 









 

 

 

 

 

 


EXHIBIT A


Legend to be stapled or clipped to certificates representing Restricted Shares
while such shares are in the possession of the Company prior to vesting:


"The Shares represented by the attached certificate are subject to a Restricted
Share Award Agreement between the registered holder thereof and the issuer, and
pursuant thereto are subject to forfeiture and restrictions on transfer. This
attachment shall only be removed by a duly authorized officer of the issuer."


